Title: To Thomas Jefferson from William Rose, 16 June 1801
From: Rose, William
To: Jefferson, Thomas


               
                  Sir,
                  Richmond 16th. June 1801.
               
               That you have known me many Years, and while Governor of Virginia, were pleased to entrust to my management the Office, which I yet hold, is, perhaps, all I dare, or, ought to offer, as an apology for this Letter.
               Mr. Norton, the bearer, whose distressful situation on account of the long absence, and painful imprisonment of Captain Marchant, his Son in Law, of which the Paper, he has to present, will furnish the grounds, has prevailed with me to certify the conduct, and behavior, of the Captain, and what I know of his case.  Captain Gage, of Boston, who was here a few weeks ago, told me, he had seen the first Captain of the Brigg, Enoch Sheffield, a Bostonian, in one of the Islands, after he had treacherously left her, and, verily believes, Marchants misconduct originated more from the advice he gave him, than any ill intention of his own, viz, to take the Vessel, and make the best of her, and to discharge the Seamens Wages, and his own, who, from the best accounts he could gather there, had never received from him a single farthing, and were then almost naked, and the Vessel in great want of Provisions. In order to effect which he sailed for Cape May where he disposed of 3 or 4 of her Guns and purchased a load of Salt with which he came to Alexandria. Captain W. Weymouth, of Rockets, with whom I am well acquainted, saw Marchant and the Crew in Prison, but just before their trial, and told me in the presence of the whole that, on the passage to Madeira, where he had sent his Vessel under the Care of his Mate, that voyage, and who also was present, that he hailed him, and requested some provisions to enable him to reach the Capes, and gave an order, on a House in Madeira, for the amount, which was honored—that he behaved well, told him he was from the Isle of May with Salt, and going to Virginia, for a Market. Soon after their arrival at Alexandria they were imprisoned, and, after a rather lengthy confinement were sent in October to Richmond and on the 24h. of the next Month were tried and sentencd. Their peaceable behavior and conduct inducd me soon after their conviction to raise a contribution among the Inhabitants sufficient to Clothe them, for, as I observed before, they were almost naked, and, some without Shoes, or Stockings. I happily succeeded, and they were soon clad with every Thing necessary to pass over the Winter—I have had no reason since to repent of my exertions in their Favour.
               The Seamen 12 in Number, whose imprisonment expird the 25h. of last Month, I that day discharged, having previously collected their Fines, in like manner, as I had before done for their Clothing, and paid the amount to the present Marshall, whose receipt I have.
               If this Account can contribute to the Captains enlargement I shall esteem myself happy in the attempt to restore him to his disconsolate Wife, and aged Parents.
               I will now add only a few Words in behalf of the Mate, and conclude—William Bell is a native of Philadelphia, friendless and quite unknown, save to a few Navigators in different Ports of the United States, whose aid he cannot by any means procure. He is thirty years old, and says his whole Life from eight has been chiefly spent upon the Ocean. The Evidence against him, an English Boy, about 14 years of Age, and indeed the only witness against the Captain and the Crew, declared to the late Marshall, and others, that he was a sober, quiet well behaved Man, and much respected—this Account was confirmed to me by a Pilot, of New-York, who came passenger with them from the isle of May with a property in Salt, on board—indeed I cannot doubt these reports, his good demeanour with me has verified them.
               If, Sir, it be your pleasure to extend Mercy to the Captain, let it, I beseech you, embrace the Mate, that he may have it in his power to thank you, as long as he lives.
               I wish you a good State of Health—every other happiness is within you.
               I beg leave to subscribe my self, great Sir, with true reverence, Your most obliged, and very obedient Servant,
               
                  
                     Wm: Rose
                  
               
             